Citation Nr: 1713478	
Decision Date: 04/25/17    Archive Date: 05/04/17

DOCKET NO.  12-08 217A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to a higher initial rating for mood disorder with depressive features, in excess of 30 percent prior to June 10, 2013 and in excess of 50 percent thereafter.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel






INTRODUCTION

The Veteran had active duty service from August 1997 to February 1998, from February 2003 to May 2003, and from November 2008 to November 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

The Veteran did not appear for a scheduled videoconference in December 2014. 

An April 2015 Board decision denied an increased rating for a mood disorder.  The Veteran appealed the decision to the United States Court of Appeals for Veterans' Claims (Court).  In November 2016, the Court issued a memorandum decision which vacated the April 2015 Board decision and remanded the matter to the Board for proceedings consistent with the decision.  


FINDING OF FACT

Throughout the rating period, mood disorder with depressive features was manifested by occupational and social impairment, with deficiencies in most areas.


CONCLUSION OF LAW

The criteria for a 70 percent rating for mood disorder with depressive features are met for the entire appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.125, 4.126, 4.130, Diagnostic Code (DC) 9434 (2016).





REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain. 

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In a letter dated in June 2011, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what evidence VA would obtain.  The letter explained how disability ratings and effective dates are assigned.  

The Veteran's claim for a higher initial evaluation for mood disorder is a downstream issue, which was initiated by the notice of disagreement.  The Court has held that, as in this case, once a notice of disagreement from a decision establishing service connection and assigning the rating and effective date has been filed, the notice requirements of 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the appellant, including as to what "evidence [is] necessary to establish a more favorable decision with respect to downstream elements..."  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Thus, there is no duty to provide additional notice.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran's service treatment records and post-service treatment records are associated with the claims file.  The Veteran was afforded VA examinations in September 2011 and June 2013.  The reports of these examinations are adequate for rating purposes as they reflect the examiners interviewed and examined the Veteran, reviewed relevant records, and reported the clinical findings in detail.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (finding that VA must provide an examination that is adequate for rating purposes).

Significantly, the Veteran and his representative have not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Initial Rating for Mood Disorder with Depressive Features

A November 2011 rating decision granted service connection for mood disorder with depressive features.  A 30 percent rating was assigned prior to June 10, 2013.  A June 2013 SSOC granted a 50 percent rating from June 10, 2013.

Disability evaluations (ratings) are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1. Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2016).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is the policy of the VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant. 
38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the claimant's favor. 
38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate or "staged" evaluations may be assigned for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Court has held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Mood disorder is evaluated (rated) under the general rating formula for mental disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9434. 

A 30 percent evaluation is assignable for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is assigned when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent rating is assigned when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation or name. 

A Global Assessment of Functioning score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed.1994) (DSM-IV).

A GAF score ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  A GAF score of 41 to 50 reflects a serious level of impairment (e.g., suicidal ideation, severe obsessive rituals, frequent shoplifting), or serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). 

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  However, a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration, and that such symptoms have resulted in the type of occupational and social impairment associated with that percentage. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117-18 (Fed. Cir. 2013).

After review of the evidence, the Board finds that the Veteran is entitled to an initial 70 percent rating thought-out the appeal period.  

A VA PTSD consultation dated in January 2011 noted that the Veteran was working full-time.  He reported that he lived with his wife and children.  The Veteran reported that he experienced sleep disturbances on a regular basis.  He reported that he had anger at times and had poor concentration, particularly at work.  He complained of decreased interest and fatigue.  

A VA mental health note dated in January 2011 noted depressed mood and restricted affect.  His speech was normal.  His thought content was logical and goal directed.  There were no homicidal or suicidal ideations.  His attention and concentration were intact.  Insight and judgment were present.  A VA psychologist assigned a GAF score of 50.

A VA treatment record dated in April 2011 shows that the Veteran reported irritable mood which was related to chronic pain symptoms.  He reported that his depression was stable, without suicidal ideation.  His sleep was adequate.  His speech was relevant and spontaneous, and his thought processes were logical and goal-directed.  He denied suicidality and homicidality.  A GAF score of 55 was assigned.  

In an August 2011 statement, the Veteran's wife indicated that the Veteran lacks interest in activities with his family.  She stated that the Veteran was withdrawn and would opt out of social events.  She noted that the Veteran was always tired and has a short temper.  

A VA examination dated in September 2011 noted a flat affect.  The Veteran was oriented in all spheres, and his attention and concentration were intact.  He reported that this mood was tired, edgy, and distant.  His insight and judgement were intact.  The Veteran reported sleep difficulties, with his sleep broken up every few hours.  The Veteran's memory for remote, recent, and immediate events was intact.  The Veteran reported that his depression and anger created problems with his family and his co-workers.  The Veteran reported that he did not want to attend social events, which created problems with his wife.  The Veteran reported that he was also depressed due to his back problems, as he could not do activities around the house.  A GAF score of 55 was assigned.  

A February 2012 VA treatment note reflects that the Veteran reported sleep problems with depression with prominent anhedonia and neglect of self-care.  He denied suicidal ideation.   The Veteran's mood was depressed, and his affect was constricted.  His speech was relevant and spontaneous.  His thought process was logical and goal-directed.  Insight was good.  He denied suicidal and homicidal ideation.  A psychologist assigned a GAF score of 55.  

In a May 2013 statement, the Veteran reported that he experiences impairment of his thought processes.  He indicated that he sometimes is unable to remember conversations with his wife or co-workers.  The Veteran reported that he has hallucinations on a daily basis.  He described the hallucinations as "shadows of people walking out of the corner of my sight."  The Veteran reported that he sometimes neglects his personal hygiene and would go several days without showering.  The Veteran stated that he was employed but works the third shift.  He indicated that he would probably be unemployed if he could not work an overnight shift.

A VA examination dated in June 2013 noted occupational and social impairment with reduced reliability and productivity.  The Veteran reported that he was employed full-time as a correctional officer.  He reported that he lacked motivation to do things when he was not at work.  Mental status examination showed that the Veteran was oriented to all spheres.  His attention and concentration were intact.  His insight and judgment were intact.  He reported trouble sleeping.  The Veteran reported that he was always tired.  His memory for remote, recent, and immediate events was intact.  The examiner indicated that the Veteran's symptoms included depressed mood, anxiety, panic attacks more than once a week, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, and difficulty establishing effective work and social relationships.  A GAF score of 55 was assigned.  

A VA outpatient treatment record dated in September 2014 reflects that the Veteran reported increased isolation.  He denied thoughts of self-harm or suicide.  He endorsed moderate depressive symptoms.  A VA psychologist noted a sad mood and constricted affect.  The Veteran's thought processes were logical and goal-directed.  His insight was good.  He denied suicidal and homicidal ideation.  

The record throughout the initial rating period reflects that the severity, frequency, and duration of the Veteran's symptoms have more nearly approximated occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood.  The evidence reflects that the Veteran has difficulty with his family and work relationships due to symptoms such as panic attacks and depression, anger and unprovoked irritability, and neglect of personal hygiene.   The evidence shows that the Veteran's symptoms result in withdrawal and avoidance of social situations.  With regard to occupational functioning, the Veteran is employed full-time as a corrections officer but has noted that he is only able to work the third shift.  Examinations reflect that his anger causes problems with co-workers.  The GAF scores assigned during the appeal period, which, range from 50 to 55, are indicative of moderate to serious impairment due to mood disorder symptoms.  

The Veteran's mood disorder has not approximated the criteria for a 100 percent rating under the General Rating Formula. The evidence does not show that the Veteran had total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  The Board acknowledges the Veteran's May 2013 statement, which noted hallucinations.   However, the clinical evaluations completed during the appeal period do not reflect complaints or findings of hallucinations and delusions.  The Board therefore finds that the evidence overall does not show persistent hallucinations or delusions. 
Moreover, mental status examinations consistently showed that the Veteran was oriented to all spheres, with attention, concentration, insight and judgment intact.  The Veteran has also been married for ten years and lives with his wife and children in a house, while working full-time.  Accordingly, the record does not reflect that the Veteran suffers from total occupational and social impairment.  

The Board does not find that referral for an extraschedular rating is warranted, and that the rating schedule is adequate to rate this disability.   Thun v. Peake, 22 Vet. App, 111 (2008).  His psychiatric symptoms are rated based on social and occupational impairment. The symptoms listed under the criteria applicable to DC 9434 serve as mere examples of the type and degree of the symptoms, and their effects, which would justify a particular rating, and are not intended to constitute an exhaustive list.   Mauerhan, 16 Vet. App. at 442-44.  Thus, all of his symptoms are contemplated by the Rating Schedule, and were taken into consideration when assigning a 70 percent rating. 

Under Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, the Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.


ORDER

A 70 percent rating is granted for mood disorder with depressive features, subject to regulations governing the payment of monetary benefits.



____________________________________________
BRADLEY W. HENNINGS 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


